Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Divisional Application
This application is a DIV of 16/601,342 10/14/2019, PAT 10912189, which is a DIV of 16/022,532 06/28/2018, now ABN. The examiner has reviewed the prior art relied upon in the parent application. MPEP 2001.06(b).

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 16/022,532, filed on June 28, 2018.

Specification
The disclosure is objected to because of the following informalities:
(a). The Patent issued to parent application 16/601,342, may be added in the first paragraph of the specification, replacing “now pending.”
(b) The File reference, top left of the page, may be removed from the abstract
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Komiya (US 7,342,312).
Regarding claim 1, figure 1 (edited), and 2, discloses a circuit board, comprising: a first pin row (see figure, as marked) having a first side and a second side (see figure, as marked), wherein the first side of the first pin row and the second side of the first pin row are opposite to each other (see figure); a second pin row (see figure, as marked), having a first side and a second side (see figure), wherein the first side of the second pin row and the second side of the second pin row are opposite to each other (see figure), and the second side of the second pin row is adjacent to the first side of the first pin row (see figure); and a plurality of signal vias (48), wherein a plurality of traces of the circuit board are electrically connected to a plurality of pins of the first pin row and a plurality of pins of the second pin row respectively through the signal vias (see figure), . 


    PNG
    media_image1.png
    538
    660
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2 and 3 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Komiya, as applied to claim 1 above, and further in view of Lee (US 6,972,380).

Regarding claim 2, Komiya does not disclose wherein at least one grounding via is coupled to ground and distributed around the signal vias.  
Lee, figure 3, disclose a circuit board with a ground via (24) around signal via (18). Lee further discloses a pair of differential vias (18), connected with a pair of differential signal lines (14, 16).


Regarding claim 3, the modified board of Komiya further discloses wherein the signal vias comprise: a differential signal pair via, the differential signal pair via including two adjacent differential signal vias, as taught by Lee (above), in order to have desired quality of signal transmission.   

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Akram (US 6,703,714), figure 6, discloses a circuit board with two row of pin and traces connected to signal pads.

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISHWARBHAI B PATEL whose telephone number is (571)272-1933. The examiner can normally be reached M-F: 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Thompson can be reached on 571 272 2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ISHWARBHAI B PATEL/Primary Examiner, Art Unit 2847 
                                                                                                                                                                                                       IBP / January 14, 2022